Citation Nr: 1508192	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-06 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1997 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for entitlement to service connection for bipolar disorder.  Jurisdiction subsequently transferred to the RO in Nashville, Tennessee.

A hearing was held on October 29, 2014, by means of video conferencing equipment with the appellant in Nashville, Tennessee, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection to an acquired psychiatric disorder, to include bipolar disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for remand:  To obtain outstanding service personnel records and VA treatment records, and to provide the Veteran with VA examination.

At the October 2014 Board hearing, the Veteran testified that following his separation from service, he first sought mental health treatment from the Fayetteville VA Medical Center (VAMC) in approximately 2002.  The earliest VA treatment record in the claims file is a January 2008 primary care note from the Fayetteville VAMC.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ should obtain any VA treatment records from May 2005 to January 2008 from the Fayetteville VAMC and associate them with the claims file.  Additionally, as the most recent VA treatment record in the file is a December 2011 psychiatry note from the Memphis VAMC, VA treatment records from December 2011 to the present should also be sought and associated with the claims file.

The Veteran has not yet been provided with a VA examination with respect to the claim on appeal.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

The Veteran's claims file contains VA treatment records as recent as December 2011 that include a diagnosis of bipolar disorder.  There is thus competent evidence of a current disability.  At the October 2014 Board hearing, the Veteran testified that his mental health difficulties began when he went to Kuwait in 1999.  The Veteran stated that, upon returning to the states, he went away without leave (AWOL) for three days during active duty.  The Veteran's parents and siblings submitted lay statements, in November 2014, regarding their perceived change in the Veteran's behavior immediately following his tour in Kuwait and since and an instance where the Veteran went missing for some days while still on active duty.  The Veteran and his family members are competent to provide this evidence, as it regards instances and behavior either personally experienced, in the case of the Veteran, or directly observed, in the case of his family members.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Finally, the Veteran submitted a November 2014 statement from his VA psychiatrist, wherein the psychiatrist opined that the Veteran may have had bipolar disorder prior to his initial diagnosis in 2004, given his history of anger issues, unstable mood, and incarceration for assault.  Although the psychiatrist's use of the word 'may' is equivocal and thus renders the opinion insufficient for adjudicatory purposes, the opinion is sufficient to meet the low threshold of an indication of a link between the current disability and service so as to require a medical examination.  See Bostain v. West, 11 Vet. App. 124, 127-28 , quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative); Locklear, 20 Vet. App. 410.  On remand, the Veteran should be provided with a VA examination and medical opinion regarding his claim for service connection for an acquired psychiatric disorder.      

Finally, additional development is needed to ascertain whether records exist regarding the Veteran's described period of AWOL. Other than a DD Form 214, the Veteran's service personnel records do not appear in the claims file.  Although efforts to obtain the complete service treatment records are documented in the claims file, no such attempts appear to have been made regarding his service personnel record.  Particularly given the Veteran's testimony that he received counseling following his return from AWOL, it seems likely that there are relevant records which remain outstanding.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, including military service personnel records.  38 C.F.R. § 3.159(c)(2).  On remand, such records should be sought. 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all records of the Veteran's VA treatment with the Fayetteville VAMC from May 2005 to January 2008.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Obtain any and all records of the Veteran's VA treatment with the Memphis VAMC from December 2011 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Contact any appropriate source to request the Veteran's complete service personnel record.  All efforts to obtain such records must be fully documented and federal facilities must provide a negative response if no records are found.

4.  After completing the aforementioned development, schedule the Veteran for a VA examination with an appropriate medical professional, preferably a psychiatrist or psychologist, to determine the nature and etiology of any acquired psychiatric disorder.  The claims file should be made available and reviewed by the examiner in conjunction with the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.

The examiner should then address the following:

a.  Provide a diagnosis for any acquired psychiatric disorder present at any point during the appeals period (December 2009 to present).  The examiner is advised that VA and private treatment records include a diagnosis of bipolar disorder.

b.  For any diagnosis provided, state whether the disability at least as likely as not (50 percent probability or greater) arose during, was caused by, or is otherwise related to any incident of active military service.

The examiner's attention is directed to the Veteran and his family members' competent lay statements regarding behavioral changes and a short period of AWOL following the Veteran's return from Kuwait.  The examiner is asked to specifically comment on the likelihood that the Veteran's acquired psychiatric disorder, to include bipolar disorder, manifested during service, prior to his August 2004 diagnosis.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




